Citation Nr: 0723496	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-08 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected eczema of the neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The RO granted service connection for eczema of the neck in 
September 2000, evaluated as noncompensably (0 percent) 
disabling.  The veteran disagreed and timely appealed.  In a 
September 2006 decision, the Board remanded the case to the 
RO to enable the veteran to have the hearing he requested 
before a Veterans Law Judge (VLJ).  In March 2007, the 
veteran and his representative presented evidence and 
testimony before the undersigned VLJ at a hearing at the RO.  
A transcript of the hearing has been associated with the 
veteran's claims folder.

Issues not on appeal

During the pendency of this appeal, the veteran has filed 
numerous claims.  A review of the entire record on appeal 
indicates that none are in appellate status.

In August 2002, the veteran sought an increased disability 
rating for a back condition and entitlement to service 
connection for hypertension.  In an August 2003 rating 
decision, the RO continued the 20 percent disability 
evaluation and denied service connection for hypertension.  
There is nothing of record to indicate that a Notice of 
Disagreement (NOD) was filed for that rating decision.  See 
38 C.F.R. § 20.201 (2006).

In June 2000, the veteran sought entitlement to service 
connection for bilateral Achilles tendonitis.  In a May 2004 
rating decision, the RO granted service connection and 
awarded a 10 percent disability rating for each ankle.  The 
veteran disagreed with the initial disability assignment and 
the RO issued a Statement of the Case (SOC) dated June 2005.  
However, the record does not indicate that a formal appeal 
has been perfected.  See 38 C.F.R. § 20.202 (2006).
The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's eczema is manifested on the anterior and 
posterior of the neck, with hyperpigmentation of less than 6 
square inches, no ulceration, exfoliation, crusting, tissue 
loss, induration, inflexibility, hypopigmentation or 
limitation of motion.  No skin lesions are in exposed areas, 
and the condition comprises 1 percent coverage relative to 
the whole body.  

2.  The veteran's eczema is not associated with systemic 
disease and skin lesions do not manifest in connection with a 
nervous condition.

3.  The veteran treats his eczema condition with 
betamethasone dipro ointment as needed.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for eczema 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).

In this case, the RO sent correspondence in December 2004 
that informed the veteran of the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the veteran 
is harmless because of the thorough and informative notice 
provided throughout the adjudication and because the veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claim with an adjudication of that 
claim by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA satisfied its duty to notify the 
veteran prior to the last adjudication at the RO level (a 
June 2005 supplemental statement of the case).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The Board notes that 
the veteran referred to additional evidence in the form of 
photographs taken by a VA medical examiner in January 2004 
which are not of record.  See hearing transcript at page 3.  
However, the Board finds that the photographs are not 
necessary to decide the issue before the Board; the medical 
examiner's examination report is sufficient for the Board to 
fairly reach a decision in this matter and the photographs 
are not necessary.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006). Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Eczema of the neck

A noncompensable (0 percent) rating is now in effect for 
eczema of the neck.  The veteran's eczema condition is rated 
under Diagnostic Code 7806 [Dermatitis or eczema].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown supra at 414.  For the reasons stated below, the Board 
finds there is no more appropriate diagnostic code available 
under the Rating Schedule for rating this disability.  

The record indicates that the veteran's skin disorder has 
been variously diagnosed since it was first seen in June 1992 
during service.  For example, it was diagnosed, while it was 
in a non-manifested state, in an April 2002 VA physical 
examination as "more than likely . . . neurodermatitis."  
However, during a January 2004 VA examination, the examiner 
saw the veteran's skin condition while it was manifested and 
diagnosed it as "eczema of neck."  That diagnosis was 
accepted in a subsequent February 2005 VA examination.  
Significantly, neither the veteran nor his representative has 
indicated a different diagnostic criterion is more 
appropriate.  Thus, the Board finds that the application of 
Diagnostic Code 7806 is appropriate.

The schedular criteria governing the evaluation of skin 
disabilities changed during the pendency of this appeal.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (effective Aug. 30, 2002) 
(codified at 38 C.F.R. § 4.118 (2006)).  Thus, the Board must 
consider both the old and the new criteria.  Where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) is no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000) 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (May 23, 2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Under the "old" criteria, eczema is also rated under 
Diagnostic Code 7806.  Under the old criteria for eczema, a 
10 percent rating is assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating requires constant exudation or itching, 
with extensive lesions or marked disfigurement. 38 C.F.R. § 
4.118, DC 7806 (2002).

Under the revised criteria, a noncompensable disability 
rating is awarded if the eczema condition manifests less than 
5 percent of the entire body or less than 5 percent of 
exposed areas affected; and; no more than topical therapy was 
required during the past 12-month period.  A 10 percent 
disability rating is awarded if the eczema condition affects 
at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent disability rating is 
awarded if the eczema condition affects 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Finally, a 60 percent disability 
rating is awarded if the eczema condition affects more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  

The January 2004 examiner noted that the veteran's eczema was 
then manifested on the anterior and posterior of the neck, 
with hyperpigmentation of less than 6 square inches.  The 
examiner noted no ulceration, exfoliation, crusting, tissue 
loss, induration, inflexibility, hypopigmentation or 
limitation of motion.  The examiner noted no skin lesions are 
in exposed areas, and stated that the veteran's condition 
comprised 1 percent coverage relative to the whole body.  The 
examiner also found that the veteran's eczema is not 
associated with systemic disease and that the veteran has no 
skin lesions which manifest in connection with a nervous 
condition.  Other records in evidence indicate that the most 
recent medication prescribed for treatment of the veteran's 
eczema condition is betamethasone dipro ointment as needed.  
The Board notes that the VA medical examiner classified 
betamethasone dipro as a topical steroid.

First applying the old criteria, the Board finds that the 
veteran's condition had no ulceration, exfoliation, crusting, 
tissue loss, induration, inflexibility, hypopigmentation or 
limitation of motion.  Thus, a noncompensable rating is 
appropriate under that diagnostic criterion.  Applying the 
revised criteria, the Board finds that less than 5 percent of 
the entire body is affected and less than 5 percent of 
exposed areas are affected.  In addition, no more than 
topical therapy was required to control flare-ups.  Thus, a 
noncompensable disability rating is appropriate under this 
diagnostic criterion as well.

The Board notes that during the hearing, the veteran's 
representative represented that the veteran used 
corticosteroids to control his condition.  See hearing 
transcript at page 4.  However, the contention is not 
accurate.  First, there is no evidence of record that the 
veteran uses a corticosteroid to control his condition other 
than the testimony of the veteran.  As noted above, the 
veteran uses a topical steroid to treat his eczema, not a 
corticosteroid.  Further, there is nothing in the record 
which indicates that either the veteran or his representative 
have the requisite training and experience to make statement 
which characterizes a particular unnamed medication as a 
corticosteroid.  It is well established that as a lay person 
without medical training is not competent to render a medical 
opinion on a matter such as whether a particular medication 
is a corticosteroid.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnose, statements, or opinions].  

The Board has considered whether the veteran is entitled to a 
higher rating under a different diagnostic code.  In this 
respect, the Board has considered whether the predominant 
disability is eczema/dermatitis, disfigurement of the head, 
face, or neck, or scarring.  38 C.F.R. §§ 4.118, Diagnostic 
Codes 7806, 7813 (2006). However, the evidence of record does 
not show any scarring of the veteran's neck, face or head.  
Accordingly, scarring is not the predominant disability and 
evaluation under 38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2002) or 
38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805 (2006) is not warranted.  Similarly, there is no 
competent evidence of any disfigurement of the head, face, or 
neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002); 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2006).  Although the 
January 2004 VA examiner reported lesions on the veteran's 
neck, there was no indication that such lesions were 
disfiguring, and the examiner indicate that the area was less 
than six square inches.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected skin disorder has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Indeed, it appears from the record that the 
veteran has never been hospitalized for his eczema condition.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating]; 
see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After review of the entire record, the Board finds that the 
criteria for an increased compensable disability rating have 
not been met.  Because the Board finds that the preponderance 
of the evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply.  The benefit sought on appeal is 
not warranted and the Board will deny the claim.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable evaluation for service-
connected eczema of the neck is denied.



REMAND

In July 2005, the veteran sought entitlement to service 
connection for depression secondary to his service-connected 
back disability.  In September 2005 the veteran claimed 
erectile dysfunction secondary to his service-connected back 
and secondary to his now service-connected major depressive 
disorder.  In a May 10, 2006, rating decision, the RO granted 
service-connection for major depressive disorder and awarded 
a 30 percent disability rating, and denied service connection 
for erectile dysfunction.  The veteran's NOD regarding the 
issue of service connection for erectile dysfunction was 
received by the RO on June 7, 2006.  The record does not 
include a statement of the case (SOC) regarding the issue of 
entitlement to service connection for erectile dysfunction.  
The Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

VBA should issue an SOC to the veteran and 
his accredited representative which 
addresses the issue of service connection 
for erectile dysfunction secondary to his 
service-connected back and secondary to 
his service-connected major depressive 
disorder.  The veteran and his accredited 
representative should be given the 
appropriate opportunity to respond to the 
SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


